Citation Nr: 0900615	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-29 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial increased evaluation of 
degenerative disc disease of the thoracic and lumbosacral 
spine with a thoracic musculoligamentous strain, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an initial increased evaluation of a 
headache disorder, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an initial increased evaluation of a 
cervical neck strain, currently evaluated 10 percent 
disabling.

4.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Parents


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served in the National Guard and was involved in 
a motor vehicle accident in September 1992, which was 
determined to be in the line of duty. The veteran served on 
active duty from November 1993 to February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2007 and April 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.

The veteran appeared and testified before the undersigned 
Veterans Law Judge at an August 2008 Board hearing. A 
transcript is of record.

The Board notes that during his Board hearing testimony, the 
veteran complained of numbness, tingling, and radiating pain 
in the upper extremities. In a November 2007 rating decision, 
the RO denied the veteran's claim of entitlement to service 
connection for numbness, pain and sensation changes of the 
bilateral upper extremities. The veteran had one year to 
appeal this decision from the date he was notified by a 
letter dated December 4, 2007. The veteran did not appeal 
this decision and therefore it is final. As such, the matter 
is not in appellate status and therefore, not before the 
Board. Because the veteran appears to be attempting to reopen 
a previously denied claim, the matter is REFERRED to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the thoracic 
and lumbosacral spine with a thoracic musculoligamentous 
strain has not been manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

2.  The veteran has headaches with severe attacks occurring 
at least once a month during the past several months.

3.  The veteran's headaches are not manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

4.  The veteran's cervical neck strain is not manifested by 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

5.  A bilateral knee disability was not incurred in or 
aggravated by active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the thoracic and lumbosacral 
spine with a thoracic musculoligamentous strain have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, 
Diagnostic Code 5242 (2008).

2.  The criteria for a 30 percent evaluation for a headache 
disorder have been approximated. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for a cervical neck strain have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5242 
(2008).

4.  A bilateral knee disability was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in May 2006, 
September 2006, and January 2007. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide. Additionally, the 
May 2006, September 2006, and January 2007 letters informed 
the veteran of how the RO assigns disability ratings and 
effective dates if a claim for an increased rating or service 
connection is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, hearing testimony, and lay statements are associated 
with the claims file. Additionally, the veteran was afforded 
VA examinations. See Charles v. Principi, 16 Vet. App. 370 
(2002) ((Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.")).

With regard to the duty to assist by providing appropriate 
medical examinations, the veteran has expressed disapproval 
with many of his VA examinations (See February 2007 VA Form 
9, May 2007 Addendum to Notice of Disagreement, and August 
2008 Board hearing testimony). These complaints are made in 
conjunction with what appears to be a basic disagreement with 
the diagnoses given. 

However, the veteran is not shown to have medical expertise 
to render opinions as to the inadequacy of his examinations, 
or any other issue that requires competent medical evidence. 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); See Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Cox v. Brown, 5 Vet. app. 93, 95 (1993); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

New VA examinations are not warranted and under the 
circumstances, the request for additional examinations or 
opinions would constitute no more than a fishing expedition 
to determine if there might be some unspecified information 
which could possibly support the claims. See also Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Increased Ratings; In General

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, as in this 
case, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. 

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Entitlement to an initial increased evaluation of 
degenerative disc disease of the thoracic and lumbosacral 
spine with thoracic musculoligamentous strain, currently 
evaluated as 20 percent disabling.

The veteran was granted service connection for degenerative 
disc disease of the thoracic and lumbosacral spine with a 
thoracic musculoligamentous strain in a January 2007 rating 
decision and assigned a 10 percent evaluation effective April 
28, 2006. [In his August 2008 Board hearing, the veteran 
stated the only disability he was "covered" for was lumbar 
degenerative disc disease. The Board notes, and clarifies, 
however, that the veteran is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 for degenerative disc disease 
of both the thoracic and lumbosacral spine]. In an August 
2007 rating decision, the RO increased the veteran's 
evaluation to 20 percent disabling effective April 28, 2006. 
The veteran contends that his current disorder is more severe 
than the currently assigned rating. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is again the claim and appeal 
will be denied.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome). The criteria for 
rating diseases and injuries of the spine were also amended. 
As the veteran filed his claim for entitlement to service 
connection for a back disability in April 2006, only the new 
law will apply.

As an initial matter, under Diagnostic Code 5243, 
intervertebral disc syndrome is rated either under the 
General Rating Formula for diseases and Injuries of the Spine 
or under the Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25. However, this provision does not avail the veteran in 
this matter, as the regulation provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243. The 
record does not reflect such medical directives to the 
veteran. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2008).

Regulations pertaining to the criteria for evaluating 
disorders of the spine, including degenerative disc disease 
of the thoracic and lumbosacral spine, evaluated under 
Diagnostic Code 5242, provide for the assignment of 
disability ratings based upon a General Rating Formula for 
Diseases and Injuries of the Spine. This formula assigns 
evaluations with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of the injury or disease. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent evaluation is for assignment upon a 
showing of forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or a 
combined range of motion not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2008).

A 30 percent evaluation is for assignment for favorable 
ankylosis of the entire cervical spine. A 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. Id.

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine and unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

In a July 2006 VA examination, the veteran reported moderate 
to severe thoracic back pain, especially upon forward flexion 
from an in-service motor vehicle accident. The examiner noted 
the veteran did not complain of instability of the spine and 
there was no back-related incontinence or periods of 
incapacitation requiring physician care and prescribed 
bedrest. The veteran reported he was self-employed marketing 
rare books on the internet and lost no time from work. The 
veteran reported his back interrupted his sleep, limited his 
chores and made it difficult to find a comfortable sitting 
position. During range of motion testing, the veteran's 
flexion was 0 to 95 degrees and extension was 0 to 35 
degrees, with no loss of motion with repetitive use due to 
pain, fatigue, weakness or lack of endurance. The veteran was 
diagnosed with degenerative disc disease of L5-S1; T4, T7-8 
with osteophytes; a chronic strain of the thoracic spine of 
musculoligamentous origin; and, a mild thoracic scoliosis 
convex to the left.

In November 2006, the veteran underwent a VA examination and 
reported back pain. The veteran stated he worked as an "Ebay 
entrepreneur" and had lost 7-10 days of work in the last 
year due to a combination of spine pain and/or headaches. The 
examiner noted there was no bilateral spasm, atrophy, or 
guarding. There was tenderness and weakness, which was not 
severe enough to be responsible for an abnormal gait or 
spinal contour. Range of motion testing revealed active and 
passive flexion from 0 to 90 degrees and extension was 0 to 
20 degrees. There was pain on motion, but not after 
repetitive use. The veteran was diagnosed with degenerative 
joint disease of the lumbar spine; and thoracic back pain 
with no significant effects on his usual occupation but with 
daily activities there was a moderate effect on sports and a 
mild effect on recreation. 

In May 2007, the veteran had a VA examination and reported 
back pain, however,  denied radiculopathy or distribution of 
symptoms of the lower extremities. The examiner noted there 
was no spasm bilaterally, atrophy, or guarding. There was 
pain with motion, tenderness and weakness, which was not 
severe enough to be responsible for an abnormal gait or 
spinal contour. X-ray studies indicated degenerative disc 
disease of L5-S1. The veteran denied any incapacitating 
episodes of back pain where bed rest was prescribed by a 
physician in the last 12 months. The examiner noted range of 
motion was normal. X-ray studies indicated there was mild 
thoracic scoliosis convexity to the left. The impression was 
mild superior indentation deformities of vertebral bodies T4 
and T7-8. The examiner diagnosed a mechanical thoracic and 
lumbar strain. The effect on the veteran's usual occupation 
was significant with increased absenteeism reported by the 
veteran. The veteran denied bladder or bowel complaints. He 
denied any sensation changes in the lower extremities. 

As noted above, during the May 2007 VA examination, the 
examiner reported that ankylosis had not been shown at any 
time during the appellate period. Ankylosis is the immobility 
and consolidation of a joint. Lewis v. Derwinski, 3 Vet. App. 
259 (1992).

As the veteran noted no disturbances of bowel or bladder 
habits, the application of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1) is not in order.

The veteran's disorder does not meet the criteria for a 
rating in excess of 20 percent. As noted above, a 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.   The veteran's 
May 2007 and November 2007 VA examination indicated the range 
of motion of the thoracolumbar spine to be within normal 
limits. The veteran's 20 percent disability rating addresses 
the issues raised by the veteran during his August 2008 Board 
hearing as the rating criteria encompasses the veteran's 
abnormal spinal contour reflected by diagnoses of mild 
scoliosis and kyphosis. Further, there is no medical evidence 
associated with the claims file that indicates the veteran's 
has favorable ankylosis of the entire thoracolumbar spine, 
which would warrant an increased rating.  

The Board has considered whether an increased evaluation was 
warranted under a different diagnostic code. In this regard, 
the veteran's degenerative disc disease of the thoracic and 
lumbosacral spine has not been characterized as 
intervertebral disc syndrome. As such the schedular criteria 
used to evaluate intervertebral disc syndrome are not for 
application in this case.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness beyond that 
already noted and considered above. Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
While the Board acknowledges the veteran's complaints of 
pain, it is noted that the 20 percent rating best represents 
the level of current disability. Van Hoose v. Brown, 4 Vet. 
App. 361 (1993) (The assignment of a compensable rating 
itself is recognition that industrial capabilities are 
impaired).

Entitlement to an initial increased evaluation of a headache 
disorder, currently evaluated as 10 percent disabling.

The veteran was granted service connection for a headache 
disorder in a January 2007 rating decision, and assigned a 
noncompensable disability evaluation under 38 C.F.R. § 
4.124a, Diagnostic Code 8100. Subsequently, a 10 percent 
disability rating was assigned in an August 2007 rating 
decision, effective April 28, 2006.  The veteran contends the 
current disability rating does not accurately reflect the 
severity of his headache disorder. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and will grant the 
claim and assign a 30 percent disability evaluation. 38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the claimant shall prevail upon 
the issue).

Migraine headaches are rated in accordance with 38 C.F.R. § 
4.124a, Diagnostic Code 8100. A 10 percent rating is 
warranted for characteristic prostrating attacks averaging 
one in 2 months over the last several months. A 30 percent 
rating is warranted for characteristic prostrating attacks 
occurring on an average once a month over the last several 
months. A 50 percent rating is warranted for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. Assignment of a 50 percent 
disability evaluation is the maximum schedular rating allowed 
under Diagnostic Code 8100.

In a November 2006 VA examination, the veteran complained of 
chronic headaches, however denied nausea, vomiting, 
photophobia or visual disturbances. The veteran reported 
weekly headaches within the past 12 months. The examiner 
noted the attacks were not prostrating and ordinary activity 
was possible. The examiner diagnosed the veteran with 
cephalgia, a headache disorder post-trauma to the head. The 
examiner stated there were no significant effects and no 
impact on daily activities. 

In May 2007, the veteran underwent a VA examination. He 
complained of longstanding headaches, which seem to have 
worsened due to his back pain. The veteran statement that 
occasionally aspirin minimally helped, but usually response 
to treatment was poor or none. He reported having 4 to 5 
headaches a week and 2 prostrating headaches per week that 
lasted 2-4 hours over the past 12 months. The veteran was 
diagnosed with tension/muscle contraction type-headaches. The 
examiner noted the veteran reported increased absenteeism 
from work. 

In a September 2007 VA treatment record, the veteran 
complained of chronic back pain and headaches. 

In August 2008, the veteran testified before the Board and 
stated that he experienced headaches a couple of times per 
week that could last anywhere from fifteen minutes to an 
entire day. The veteran reported that on a monthly basis, he 
missed work maybe once or twice a month. 

There is no other evidence associated with the medical 
treatment records that indicate the veteran is experiencing 
daily prostrating headaches. However, based upon the 
veteran's testimony, and the medical evidence as a whole, the 
Board will grant an increase of 30 percent, but no more, for 
the veteran's headache disorder. In order to warrant a 50 
percent rating, very frequent and completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are required. 

Therefore, an assignment of a disability evaluation of 30 
percent, and no more, is granted. 

Entitlement to an increased evaluation of a cervical neck 
strain, currently evaluated 10 percent disabling.

The veteran contends that his cervical strain is more severe 
than the current 10 percent disability evaluation reflects. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record. 
Because the preponderance of the evidence is against the 
claim, the appeal will be denied. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008), a 
cervical sprain is evaluated under the general formula for 
back disorders. The rating criteria are controlling 
regardless whether there are symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

The rating criteria indicate a 10 percent evaluation is 
warranted when forward flexion of the cervical spine is 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine is greater 
than 170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or spinal contour.

A 20 percent evaluation is warranted when forward flexion of 
the cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine is not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted when forward flexion of 
the cervical spine is to 15 degrees or less; or, with 
favorable ankylosis of the entire cervical spine. If there is 
unfavorable ankylosis of the entire cervical spine a 40 
percent rating is in order.

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2008).

In this case, the veteran's cervical disorder is currently 
evaluated as 10 percent disabling. At no time during the 
appellate period has the veteran shown signs of a limitation 
of forward cervical flexion to 15 degrees or less; or 
favorable cervical ankylosis. A November 2006 VA examiner 
found no objective findings of pain, weakness, excess 
fatigability, incoordination, or lack of endurance of the 
cervical spine. An August 2007 VA computed tomography (CT 
scan) indicated a normal cervical spine and a VA physical 
examination in November 2007 revealed 70 degrees of forward 
flexion. Cervical ankylosis has never been demonstrated. 
Hence, the preponderance of the evidence is against the claim 
for an increased rating. Accordingly, the claim must be 
denied.

Additionally, a September 2007 VA electromyography (EMG) 
examiner stated that electrophysiological studies of the 
right (bilateral symptoms) upper extremity were within normal 
limits and showed no evidence of neuropathy or radiculopathy.

The Board considered whether an increased evaluation was 
warranted under a different diagnostic code. In this regard, 
the Board notes the veteran's cervical strain has not been 
characterized as intervertebral disc syndrome. As such, the 
schedular criteria used to evaluate intervertebral disc 
syndrome are not for application in this case.


In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 in rating the veteran's 
cervical strain. At no time, however, have such signs as 
disuse muscle atrophy due to pain been objectively been 
presented, nor has pain caused such pathology as to equate to 
cervical ankylosis. Finally, it is well to note that the 
assignment of a 10 percent evaluation reflects that the 
disorder is productive of impairment. Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993). Hence, an increased evaluation 
under these regulations for painful motion is not in order.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Service Connection - bilateral knee condition.

The veteran seeks service connection for a bilateral knee 
disability. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. The Board observes that, with 
respect to the veteran's Army National Guard service, the 
applicable laws and regulations permit service connection 
only for a disability resulting from disease or injury 
incurred in or aggravated coincident with active duty for 
training, or for disability resulting from injury during 
inactive duty training. See 38 U.S.C.A. § 101(22),(23),(24) 
(West 2002); 38 C.F.R. § 3.6 (2008). That an injury incurred 
in service alone is not enough. There must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond  
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet.  
App. 498 (1995). 

Certain diseases, including arthritis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

The veteran's service treatment records indicate the while on 
active duty for training in September 1992, the veteran was 
involved in an automobile accident which was determined to be 
in the line of duty (see September 1992 Notification/Request 
for Medical Treatment). Upon examination, the veteran 
complained of bilateral knee pain. X-ray studies of the knees 
were normal. The veteran was diagnosed with a bruise and 
strain of the left knee. The veteran subsequently complained 
of right knee pain in February 1994 after a road march and 
was diagnosed with a right knee strain. There were no further 
complaints, treatment or diagnosis of a knee disorder, left 
or right, while in service.

In March 2007, the veteran underwent a VA examination due to 
complaints of bilateral knee pain. The examiner diagnosed 
patellofemoral syndrome and possible bilateral medial 
meniscal tears. The examiner stated that the veteran's 
bilateral patellofemoral syndrome was less likely than not 
secondary to his motor vehicle accident and that if the 
veteran did have bilateral meniscal tears that it was less 
than likely secondary to his motor vehicle accident.

In April 2007, the veteran was seen in at VA Emergency, 
complaining of chronic knee pain due to a 1992 motor vehicle 
accident. A magnetic resonance imaging (MRI) examination was 
done to assess patellofemoral cartilage and menisci and 
showed only mild patellal facet degeneration. The examiner 
indicated symmetric knees with no erythema or effusion and 
normal range of motion, with crepitus upon flexion. 

In July 2007, the veteran had a VA orthopedic consultation 
and reported approximately five years of increasing bilateral 
knee pain. The examiner diagnosed bilateral patellofemoral 
pain syndrome and a left Baker cyst. 

In September 2007, the veteran was seen in the VA orthopedic 
clinic. The examiner noted the veteran had some early 
chondromalcia patella on the right knee and a small cyst in 
the medial gastroc head on the left knee, otherwise, normal. 
The examiner stated previous imaging results were reviewed, 
which indicated a lateral tracking in the patellae 
bilaterally, otherwise, normal. The examiner diagnosed the 
veteran with bilateral patellofemoral pain syndrome. The 
examiner noted the veteran was convinced that he needed 
surgery to repair his knees. The orthopedist indicated that 
at the moment, there was no surgical indications for surgery 
and there was nothing to "clean out" of the veteran's 
knees. The examiner opined if a meniscus tear was present, he 
would be happy to take care of it, however, no discrete 
meniscal tears were noted. The orthopedist also stated the 
presence of a cyst did not necessarily warrant surgery as 
Baker's cysts often reoccur.

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and a bilateral knee 
disability, nor is there any competent medical evidence 
indicating a diagnosis of a bilateral knee disability within 
one year of the veteran's separation from active duty. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). None of the medical 
evidence of record relates the veteran's claim of a bilateral 
knee disability to any event or incident during active 
military duty.

Nor is there any evidence of continuity of symptomatology. 
The first notation of  a bilateral knee disability associated 
with the record is dated in an April 2006 claim for service 
connection, approximately 14 years after the veteran's 
separation from service. This gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted. 
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of a bilateral knee 
disability within the first post-service year. Accordingly, 
the statutory presumption contained in 38 C.F.R.
§§ 3.307 and 3.309 is not for application. 

Therefore, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a bilateral knee disability and the 
benefit-of-the-doubt rule is not for application. 38 U.S.C.A. 
§ 5107, Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation of degenerative disc 
disease of the thoracic and lumbosacral spine with thoracic 
musculoligamentous strain, currently evaluated as 20 percent 
disabling, is denied.

A rating of 30 percent a headache disorder is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to an increased evaluation of a cervical neck 
strain, currently evaluated 10 percent disabling, is denied.

Entitlement to service connection for a bilateral knee 
condition is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


